OFFICEOFTHE       ATTORNEY GENERALOFmXAG
                        AUSTIN




Hoh. Julian Moatgomery
State IiighwayEngintier
Austin, TsX.68
Dear sirr
            opinion x0. 04105




         We ar8 in reoei
1940, in whioh you r8qus
mexlton the folludng


     for the tit1




                                  agent of a inxe
                                 und in eeoh tmm
                                 gPfarly operate In
                             the buses of his ccm-
                          on purposes?
                    a the mm rule apply to
                    8 of freight &lee?
               s the district or branch mana@%r
               refining coqmny, or a wholesale
     grooery conoern the *ownert of the vehlole8
     definitely aeaigned to that district or
     branah for'regietratlcnpurposes?"
ETonorableJulian Efontgcrmery,
                            page S

         Article 6676a-1 cf Verncn*s &notated Civil
Statutes provides, in part, as follows:

        *'(11 *Owner*meti any pareon who holds
   the legal title cf s vehiofc or who has the
   legal right of pooeaesslon%herecf, cr the legal
   right of ocntrcl of.safd vehicle.*
         Artlule 6676a-8 of Vernonss Annotsted Oir5.1
Statutes provides.,in part, as rdmtet
        wEvery owner of amctar   vehiule, trailer
   or sezal-trailerused .crto be used upcrithe
   pub110 hi&my% of this@tste, m&each
   ohaufteur, shall 'applyeaoh~yaar tothe State
   Eighway JIepartmnt thrcugh ,theGod&y Tati
   Cclleotcr~cf~tha0~cuntY'S.n which he.resides
   $or the mgistrati~:ef'eaoh suoh rehiole
   owned or oontrclled'b7hip, or:fw'a ohaufc
   fear*8 license, ~fcr:'the'eksaLagq'curzent
   calendar year cr tznerplx%d portion themof;.
   +**"
        Thh   cM?$sr&&   ma&ad ‘in Opinion   .Bc.~ .6+X%0
that uuder the roig~stra~l~ h&utes a“mctcX v@&ole.
oould be reglstels6 in sither'theecu&y cf %ht&l~al
title holdef*s realdenoe ac.+n"the. ocontYcf se~s&Iehoa
of a person wkiches the legal tight of ocntrel 'er
legsl~right of possession ever th8 motor vehloxe. 'Ycu
are now oCnoertieU:with the 48iinititXcf the t&22@
*legal right ti~pcsss&s~cn*an4 *legal right Of ocntrale
for purposes c?’ hetsrnilnlngwhat individualstight
cane within such Qetiniticn.
         In defln%ng the te2+.*legal right cf posses-
sion* and "legal right cf~oc&cl~ it ie necessary tc
look to the statute% Ln which the saue as% used.  Gaid
terms do not haves set deifnftien lr'law but oaa only
moan a certain thing beoanse of the sense in which
they are u65a in a pavtlcuLar statute,
        The temaelegal possesscxe is defineal in Words
h Phrases (5th Series), Oh+ 9, p. 947, a6 fcllcws:
        ~Phm.se *leaal pcm3eafmr*,as referred
      to in maticm I,84of the Lien Law not la-
      tended to maan every pereon who might be
      Legally or lawfully in pcsaessicn. Th0
     --few wa8 use6 in the em&e of one who but
      fOr the rer#naficn @ atri* 18e;alt&8
      in o,undit~nkl*eailcr,or th8 giving of 6'
      atri& legal tit10 to a ~hattelmcrtgagee,
                . General Xctcre Aaaeptanoe Ccr-
      pcrzitlc~vs+ Balcar,891 ipes1015, 1019, 1.61
      ?.Iim.zss.*
         ~3x1line with the above quotationit .iscur
cpbtlcn that t2ke'him8phyataa&'pcs88saicnof a motof
rehitxlebran lmllvldtmld~oesnot tcr r8glstrtxticn  pur-
poses put hinxin.t&8 ~eat*gc~,~ofon8 who hwf tht~Zega1
right of pcss8salon'arthq legal ri~ghtcf ccntrcl over
th8 motor vehlole, -'9!h8suprexm court cfInd.la.tk'fn
tht ,aam.cS’mJJaJse~~8. STAZk& 76 2f.E.876, 6tatbB; .
66 folltiws-fnthli ~wanneatiem
         .T[fis 6ai6 3.uBialcQ'8 zbw c&m2   Law,
      SW. 6%~ %mrm any~~wrmn, +&her servant
                     aa*r '0&m&8 * +r0 of amtrb~~'6
                     p c 888sr io on.~
                                    Wer v88 g h st,
                     c wiler
                           a ,
                             n4tlm. p a r ty
                                           a a Jr
                                               b e
                            larceny in frayhlent-
                            fe hla cwn use.**
         Ahother a6finitiaa.0tthe term *legal posses~c~
was given by ~h8'SuprkImCcurt of Califcmia in ~theOust
of qVIST v'8.'XILL,99 Pao. 204. The ocurt st6t0U all
f0llcwix:

          what isawukt Ityth8 t8Km (legalpot+
      mmcr of theproprtp* %n the seoticn is       '
      one who has the tight by rlrtucrof his pcs-
      sesalcn tc oripiaally oomtra&t~wLthreierenoe
      to the.zeamfaetum%,alteration, 01:re~$air
      thereof, 8uoh,as, ror e-la,    a~l8ssseOCR
      pled&e cfthe pmperty; scpa6one having a
      pcseessicn oc&pI.edwith a right cf property
      80 that38 aan ooatraot iith ~eeterenodto It
      resgeoting eny of the ~rattwrse~tlmsPetedin
Eon. fullan'hkmtgomery,p'ags4

    the ssotlon,"
                  ease of BAtR3lW.E vs. MIISTOBIE,
              !J!he                              '123Atl.
69, Is authority for the faot that under tha motor
rehiols registrationstatrttee.it       1s naossaaryfor the
person eaeking to ragfeter a motar vahiola to hold
hill-hterctst     in eaid vehicle not only temporarilybut
with som dagme of permamncy. The court stated as
to11owst
         -In Berry on Autcmmbi~ee (3rd Ed.) Sec. S?xS,
    cited by appellant, it la said2
         "'i4,statute
                    requiring the "ownor or aus-
    todiauI?R of an automobile to reg;istsr the sm
    within'.q:oertainnumber at days after **ad-
    qairing** it, has referenoe to persuns hating
    an l&dependentand permanent interest~ln  cm
    automobila~,and does not lnoluda~a~aamant er
    a person hariag only temporary ctitrol theraof.*
         *It fs a oard&al priuoiple  that stat-
    utes amst bS oonstrrurdrsaeazably and with
    reference to tha purpose8 nought to be .aoeom-
    plishad by-them.
         %4mtion 134 of artiola S&of the Coda,
    es amended by Lswe 1920, a. 50S, deffnd
    'owner* 68 followau
         **The term **owner** ehall inelude any
    person, firm, assooiation or oorporation own-
    ing a motor vehlola or having the exoluaits
    usa thereof, under uontraot of purohase, lease,
    hiring or rental thereof, er otherwise.*
          9'0 hold that tha Lsginlaturemeant to
    inalade in this deflaltlon a person hiring an
    autcmobi s for a f
    puts to ft an intan @Ii i&T: $&ah "fatw~~duir
    of suoh vehlcXe by any ona whose posssaston
    was to continue for only cash a short tim6,
    for obviously it ymld be impraotioable         m
    at letaat tmreasoaable,    to require registratlan
Ion. Julian Montgomery, page 5

   or titling      by such a person.  It would, of
   COUTBe     , equally prohibit the business or own-
    ing automobilesfor hire.*
          In looking to the surposa behind the legis-
lative deriniti022or the term *ownerR it is our opin-
ion that ,the,legislatureintended to provide a method
whereby motor vehicles which are Stationed in D.par-
ticular oounty ror the greater portion 0r a registra-
tlon year in the possession and oontrol of an indirid-
ual who Is a resident of that County, who has all the
rights in the motor vehicle that the owner would have
with the exception of legal title could be registered
in the acunty of such Individual*8residenoe. With
this legislativepurpose in mind it is cur opinion
that the terms wlegsl right of pos54sslon~and *legal
right of oontrol*mean somethingmore than the actual
phpaical posaeoslonby an agent or eervant. We think
that the terms imply Such possession or control to be
with a degree of permanency through out the~rtgistratlon
year and not (18a temporary matter.. A person who oan
be clsaaed asphaving either legal right of poSsession
or legal right or oontrol would b4 on4 who wo&d Set
that the motor vehicle is kept in repair and i8 operat-
ed in good condition, and would be entrusted wS.thits
oart. In other words, our opinion of said tewa would
preclude a person who has only the physical posseseion
or physical control of a motor vehicle, but would in-
clude a person who haa all rights in the motor vehicle
as to its control end operation,use and managementbut
who does not have legal title. Our definition is further
quallriedthat suoh possession or control would have
to be of a permanent nature or not one subject to being
divested at any time by the legal titleholderwithin
the reasonableexpeotetion of the parties at the time
or the registration of-the motor vehicle. In line with
the above discussian yIewill endeavor to anever the
questions you have propounded.
          In ansaer to your rirst question it is our
opinion that a truth or bus driver who is employed under
the state of feotfiwhich you eubmit would not qualify
as one having the legal right of possession or legal
right of Control so a8 to be considered an a~~neP  rOX
Eon. Julian Xontgomery,page 6

purpofm of motor vehicle registration.
           In answer to your aeoond question it is our
oplnlon that a local tloketiagent of a bus company
would not have a legal right of possession or legal
right of control over the busses which regularly pass
through his town. The exeepfion to this would be a
aasa where by sun4 lnstrumnt in the form of a lease
or bailment, said ticket agent would be given such
legal right 0r aontrol or legal right or possession.
In this conneotion,howaver, such an instrument drswn
up ror purposes of evasion of the motor vahicle ragi-
tration law above quoted would not of itself suffice
to make such parson an *owner'*within the meaning of
the registration  statute.    IT4think that the saxaarule
would apply to the local agents or freight    lines as
would apply to looal ticket agent of a bus liua. It
is~concelvablt,however, that the local agent of a
freight lim under the rules stated previouslymight
be COnsidSred an '0m4z*, for r4gistrationpurposes,
of the pick up truoks parmauantly stationed in his
county over which ha is glrtn legal right of coutrol
or legal right of.pos8esslon.
         IIItnswsr to your third queetion it is o&
opinion that if the faots were suoh as to bring a dia-
trlot or branch manager with the rules sud qualifica-
tions set out prtviously that he could be an ewntr of
the VehiOh~ Of his oanpeny for ZegiStratiohpurposek3.
We believe that the statutes wert dttigntd to allow
the motor vehicle6 belonging to a company whioh war4
permanentlylocated in a particularcouuty and therein
under the complete control end etlptrrision of en agent
or branoh wsmger who was a resident of said oouuty to
allow the registrat&m of f&x& motor vehlolee in said
oounty. We think this would be true even though the
vehicles located in that oounty war4 also us& Ln ad-
joining oountiee but ware under the oontrol and posees-
sion and supervision6f this branch agentsin the oentral
county.
         Whether or not a persoa qualifies as an owner
under the mote registration statutes would in eaah ease
                                                       z


Bon. Julian Eontgcmery, pegs 7

depend upon the particular faots. It la our opinion
however th6t the rules and qualificationsset out
prari;xlslyshould o.~~@z$zethe correot legal test to
which the tact6 muat cctmplybefore a ,pereonw-id be
80 qualified QEIen %wner* for registrationpurposes.

                             Yours vary fruly




BO:ob